
	
		I
		111th CONGRESS
		1st Session
		H. R. 1183
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Mr. Cassidy
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on glyoxylic
		  acid.
	
	
		1.Glyoxylic acid
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.04.91Glyoxylic
						  acid (CAS No. 298–12–4) (provided for in subheading 2918.30.90)FreeNo changeNo
						  changeOn or before
						  12/31/2012
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
